Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 17,
2018, between Genius Brands International, Inc., a Nevada corporation and
includes any successor Company thereto (the “Company”), and each purchaser
identified on the signature pages hereto (each, including its successors and
permitted assigns, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company and Purchasers desire to enter into this Agreement,
pursuant to which the Purchasers are to be granted the right to acquire
securities of the Company as set forth herein and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I. 

DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Notes (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:

 

“Accredited Investor” shall have the meaning ascribed to such term in Section
3.2(c).

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Applicable Law” shall mean any law, rule or regulation of any governmental
authority or jurisdiction applicable to any party to this Agreement, as the case
may be.

 

“Authorized Share Failure” shall have the meaning ascribed to such term in
Section 4.10(a).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.

 

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(h).

 

 

 



 1 

 

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the third Business Day following
the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
Chrysler Center, 666 3rd Avenue, New York, NY 10017, Attn: Kenneth R. Koch,
Esq., email: krkoch@mintz.com.

 

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(ll).

 

“Effective Date” means the earliest of the date that (a) a Registration
Statement has been declared effective by the Commission with respect to all of
the Underlying Shares (as defined herein) without regard to any cutbacks
permitted therein and has been continuously effective for not less than sixty
(60) calendar days, (b) (i) all of the Underlying Shares have been sold pursuant
to Rule 144, or (ii) may be sold by the holders thereof pursuant to Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions, or (c) Company counsel has delivered to the Transfer Agent and
Purchasers a written unqualified opinion that resales may then be made by such
holders of the Underlying Shares pursuant to an effective Registration Statement
or the exemption described in (b)(ii) above, which opinion shall be in form and
substance reasonably acceptable to such Purchasers.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, employees or consultants of the Company after the
Closing Date pursuant to plans approved by the shareholders of the Company and
which issuances are approved by a majority of the independent members of a
committee of the board of directors, (b) securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities and any term thereof have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities and which securities and the principal terms
thereof are set forth on Schedule 3.1(g), and described in the SEC Reports, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall be
intended to provide to the Company substantial additional benefits in addition
to the investment of funds, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities, (d) securities as
payment for investment banking services provided to the Company, (e) securities
issued to third party vendors as payment for goods or services, (f) securities
issued to the Company’s consultants, vendors and animation partners, and (g)
securities issued or issuable to the Purchasers and their assigns pursuant to
this Agreement, the Notes or the Warrants and other Transaction Documents,
including without limitation, Section 4.19 herein, or upon exercise, conversion
or exchange of any such securities. Notwithstanding anything herein to the
contrary, issuances to consultants, vendors and animation partners shall not
exceed 500,000 shares in any 12-month period, subject to adjustment for reverse
and forward stock splits and the like).

 

 

 



 2 

 

 

“Exercise Price” shall have the meaning ascribed to such term in the Warrants.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Form 8-K” shall have the meaning ascribed to such term in Section 4.6.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Investor Questionnaire” means the form of Accredited Investor Questionnaire
annexed hereto as Exhibit D.

 

“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(ll).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, pre-emptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section
4.10(b).

 

“Majority in Interest” shall have the meaning ascribed to such term in Section
5.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(ff).

 

“Net Short Position” shall have the meaning ascribed to such term in Section
4.14.

 

“Notes” means the secured convertible notes issuable pursuant to this Agreement,
in the form of Exhibit A hereto.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(gg).

 

“Permitted Indebtedness” means (a) any unsecured liabilities for borrowed money
or amounts owed not in excess of $200,000 in the aggregate (other than trade
accounts payable incurred in the ordinary course of business); (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto) not affecting
more than $200,000 in the aggregate, except guaranties, endorsements and other
contingent obligations in respect of letters of credit, bank guarantees or
similar instruments in the ordinary course of business relating to leases which
shall not be subject to the $200,000 threshold set forth in this clause (b)
above; (c) the present value of any lease payments due under leases entered into
in the ordinary course of business required to be capitalized in accordance with
GAAP; (d) purchase money indebtedness incurred after the date of this Agreement
in connection with the acquisition of capital assets up to the purchase price of
such assets; (e) any liabilities for borrowed money which in the aggregate with
all Indebtedness under this clause (e) does not exceed $200,000 in aggregate
principal amount; (f) Llama Productions LLC’s existing credit facility with Bank
Leumi USA; and (g) any other non-recourse debt related and production loans.

 

 

 



 3 

 

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Liens; (c) Liens in
connection with Permitted Indebtedness under clause (b) and clauses (e) through
(g) thereunder; (d) Liens incurred in connection with Permitted Indebtedness
under clause (c) thereunder provided that such Liens are not secured by assets
of the Company or its Subsidiaries other than the assets so acquired or leased;
(e) Liens to the extent arising solely from the filing of protective Uniform
Commercial Code financing statements in respect of equipment leased to the
Company or any Subsidiary in the ordinary course of its business under true, as
opposed to finance, leases, only up to the value of such leased equipment; (f)
Liens securing the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds, and other obligations
of like nature, in each case in the ordinary course of business; (g) any
interest or title of a lessor of real property secured by a lessor’s interest in
such real property under any lease; and (h) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prior Securities” shall have the meaning ascribed to such term in Section 4.14.

 

“Prohibited Short Sales” shall have the meaning ascribed to such term in Section
4.14.

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit F
attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

 

 



 4 

 

 

“Securities” means the Notes, the Warrants and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis) whether such transactions are made through U.S. or
non-U.S. broker dealers or foreign regulated brokers. 

 

“Stock Option Plans” means the Stock Option Plans of the Company in effect as
the date of this Agreement, the principal terms of which have been disclosed in
the SEC Reports.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes and Warrants purchased hereunder at the Closing as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect Person, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading for at least 4.5 hours; provided, that in the event that the Common
Stock is not listed or quoted for trading on a Trading Market on the date in
question, then Trading Day shall mean a Business Day.

 

“Trading Market” means the first listed of any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE American, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC
Bulletin Board, the OTCQB, or the OTCQX (or any successors to any of the
foregoing). As of the Closing Date, the NASDAQ Capital Market is the Trading
Market.

 

“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Disclosure Schedules, all exhibits and
schedules thereto and hereto and any other documents or agreements executed by
any party hereto in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means VStock Transfer LLC, located at 18 Lafayette Place,
Woodmere NY 11598 and any successor transfer agent of the Company.

 

“Underlying Shares” means (a) the shares of Common Stock issued and issuable (i)
upon conversion of the Notes and (ii) upon exercise of the Warrants and (b) any
other shares of Common Stock issued or issuable to a Purchaser in connection
with or pursuant to the Securities or Transaction Documents.

 

 

 



 5 

 

 

“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.22.

 

“Warrants” means Common Stock purchase warrants delivered to the Purchasers at
the Closing in accordance with Section 2.2(a) hereof in the forms of Exhibit B
attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.

 

ARTICLE II. 

PURCHASE AND SALE

 

2.1              Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, an aggregate
of up to $4,500,000 principal amount of Notes together with Warrants as
determined pursuant to Section 2.2(a) (such purchase and sale being the
“Closing”). Each Purchaser shall deliver to the Company via wire transfer of
immediately available funds equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser, and the Company
shall deliver to each Purchaser its respective Notes and Warrants, as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing. Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of Company Counsel or such other location
as the parties shall mutually agree. Notwithstanding anything herein to the
contrary, the Closing Date shall occur on or before August 24, 2018 (the
“Termination Date”).

 

NO MINIMUM AMOUNT OF NOTES MUST BE SOLD IN ORDER FOR THE COMPANY TO ACCEPT ANY
SUBSCRIPTIONS, AND ALL NET PROCEEDS OF THE OFFERING WILL BE IMMEDIATELY
AVAILABLE FOR COMPANY PURPOSES UPON CLOSING.

 

2.2              Deliveries.

 

(a)                On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii)               a legal opinion of Company Counsel reasonably acceptable to
the Purchaser;

 

(iii)             a Note with a principal amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser;

 

(iv)              Warrants registered in the name of such Purchaser to purchase
up to a number of shares of Common Stock equal to 100% of such Purchaser’s
Subscription Amount divided by the Conversion Price in effect on the Closing
Date, having a per share Exercise Price as set forth therein, subject to
adjustment as provided herein and therein;

 

(v)                the Registration Rights Agreement duly executed by the
Company;

 

(vi)              a certificate, executed on behalf of the Company, by its
Principal Executive Officer and Chief Executive Officer (each as defined in the
Exchange Act), dated as of the Closing Date, in which such officer shall certify
that the conditions set forth in Section 2.3(b) have been fulfilled; and

 

 

 



 6 

 

 

(b)                On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

 

(i)                 this Agreement and the Registration Rights Agreement, each
duly executed by or on behalf of such Purchaser;

 

(ii)               Accredited Investor Questionnaire duly executed by each
Purchaser

 

(iii)             such Purchaser’s Subscription Amount by wire transfer of
immediately available funds to the following account:

 



  Bank Name: U.S. Bank   Bank Address: 633 W. Fifth Street     29th Floor    
Los Angeles, CA 90071     Tel: (213) 615-6625         ABA No.: 122235821        
A/C No.: 157506541588         Beneficiary name     and address: Genius Brands
International, Inc.     DBA A Squared Entertainment, LLC     131 S. Rodeo Drive,
Suite 250     Beverly Hills CA 90212

 







2.3              Closing Conditions.

 

(a)                   The obligations of the Company hereunder to effect the
Closing are subject to the following conditions being met:

 

(i)                 the accuracy in all material respects (determined without
regard to any materiality, Material Adverse Effect or other similar qualifiers
therein) on the date of this Agreement and the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii)               all obligations, covenants and agreements of each Purchaser
under this Agreement required to be performed at or prior to the Closing Date
shall have been performed in all material respects; and

 

(iii)             the delivery by each Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

 

(b)                   The respective obligations of a Purchaser hereunder to
effect the Closing, unless waived by such Purchaser, are subject to the
following conditions being met:

 

(i)                 the accuracy in all material respects (determined without
regard to any materiality, Material Adverse Effect or other similar qualifiers
therein) on the date of this Agreement and Closing Date of the representations
and warranties of the Company contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

 

 



 7 

 

 

(ii)               all Required Approvals, obligations, covenants and agreements
of the Company under the Transaction Documents required to be performed or
obtained at or prior to the Closing Date shall have been performed or obtained;

 

(iii)             the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;

 

(iv)              there shall have been no Material Adverse Effect with respect
to the Company since the date hereof; and

 

(v)        from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing. 

 

ARTICLE III. 

REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth in the SEC Reports or the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation made herein
only to the extent of the disclosure contained in the corresponding or
cross-referenced section of the Disclosure Schedules, the Company hereby makes
the following representations and warranties to each Purchaser:

 

(a)      Subsidiaries. All of the direct and indirect Subsidiaries of the
Company and the Company’s ownership interests therein are set forth in the SEC
Reports. The Company owns, directly or indirectly, all or a majority of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens other than Permitted Liens, and all of the issued and outstanding shares
of capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

 

(b)      Organization and Qualification. The Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign Person or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in: (i) a material adverse effect
on the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business, or
condition (financial or otherwise) of the Company and each Subsidiary, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and, no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)      Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by Applicable Law.

 

 

 



 8 

 

 

(d)      No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
acceleration, adjustment, exchange, reset, exercise or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt,
equity or other instrument (evidencing Company or Subsidiary equity, debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(e)      Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other provincial or foreign or
domestic federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.6 of this Agreement, (ii) the filing with the Commission pursuant to the
Registration Rights Agreement, (iii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Underlying Shares for trading thereon in the time and manner
required thereby, all of which shall have been effectuated prior to the Closing,
and (iv) the filing of a Form D with the Commission (collectively, the “Required
Approvals”).

 

(f)       Issuance of the Securities. The Underlying Shares are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than Permitted Liens and
other than restrictions on transfer arising pursuant to applicable securities
laws. The Notes and Warrants are duly authorized and, when issued and delivered
in accordance with the applicable Transaction Documents, will be enforceable in
accordance with their terms and are free and clear of all Liens imposed by the
Company other than Permitted Liens and other than restrictions on transfer
arising pursuant to applicable securities laws. The Company has reserved from
its duly authorized capital stock a number of shares of Common Stock for
issuance of the Underlying Shares at least equal to the Required Minimum on the
date hereof.

 

(g)      Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g) of the Disclosure Schedules. Except as set forth on Schedule
3.1(g), the Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Stock Option Plans, the issuance of
shares of Common Stock to employees pursuant to the Stock Option Plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act, all as set forth on Schedule 3.1(g). Except as disclosed in the
SEC Reports, no Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed in the SEC
Reports or on Schedule 3.1(g), there are no outstanding options, employee or
incentive stock option plans, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
material contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except as set forth on Schedule
3.1(g), the issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Except as contemplated
by Section 3.1(e) no further approval or authorization of any stockholder, the
Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

 

 



 9 

 

 

(h)      SEC Reports; Financial Statements. The Company is subject to the
reporting requirements under Sections 12(b), and 13(a) or 15(d) under the
Exchange Act. Other than as set forth on Schedule 3.1(h), the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Sections 12(b), 12(g), 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein filed not later
than ten (10) days prior to the date hereof, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements included in the SEC Reports may not contain all
footnotes required by GAAP and are subject to normal, immaterial year-end audit
adjustments, and fairly present in all material respects the financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be in compliance with all its reporting
requirements under the Securities Act and Exchange Act.

 

(i)        Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report, (i)
there has been no event, occurrence or development that has had or that would
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate except pursuant to a Stock Option Plan. The Company does
not have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, or as set forth on Schedule 3.1(i), no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
Applicable Law at the time this representation is made or deemed made that has
not been publicly disclosed at least two Trading Days prior to the date that
this representation is made.

 

(j)        Litigation. Except as set forth on Schedule 3.1(j) or disclosed in
the SEC Reports, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Except as
disclosed in the SEC Reports, neither the Company nor any Subsidiary, nor, to
the Company’s knowledge, any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. Except
as disclosed in the SEC Reports, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or, to the Company’s knowledge, any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

 

 

 



 10 

 

 

(k)      Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company or any
Subsidiary, which would reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the SEC Reports, none of the Company’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company or such Subsidiary, and neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good. To the knowledge of the Company, no executive officer of the
Company or any Subsidiary, is in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(l)        Compliance. To the Company’s knowledge, neither the Company nor any
Subsidiary, (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.

 

(m)    Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports and as actually conducted,
except where the failure to possess such permits would not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(n)      Title to Assets. Except as disclosed in the SEC Reports, the Company
and each Subsidiary have good and marketable title in fee simple to all real
property (if any) owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and each
Subsidiary, in each case free and clear of all Liens, except for Permitted Liens
and (i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and each Subsidiary and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and each Subsidiary are held by them under valid, subsisting and enforceable
leases with which the Company and each Subsidiary are in compliance.

 

(o)      Intellectual Property. The Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

 



 11 

 

 

(p)      Insurance. The Company and the Subsidiaries are currently insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. A description of the principal terms
of the Company’s directors and officers insurance policy and the name and
contact information for the issuer of such policy are set forth on Section
3.1(p) of the Disclosure Letter. Neither the Company nor any Subsidiary believes
that it will not be able to acquire insurance coverage at reasonable cost as may
be necessary to continue its business.

 

(q)      Transactions With Affiliates and Employees. Except as disclosed in the
SEC Reports, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any Stock Option Plan of the Company.

 

(r)       Sarbanes-Oxley; Internal Accounting Controls. The Company and each
Subsidiary are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and each Subsidiary maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and each Subsidiary have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and each Subsidiary and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and each Subsidiary as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(s)       Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage,
finder’s fees, commissions or due diligence fees are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any such fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 3.1(s) that may be due in connection with the transactions contemplated
by the Transaction Documents. The cash portion of the fee payable shall be
applied by such recipient as payment of a Subscription Amount, pari passu with
the other Purchasers and such recipient shall be deemed a Purchaser with respect
to such Subscription Amount entitled to all of the benefits and rights of a
Purchaser with respect thereto, including the issuance of Warrants and
registration rights.

 

 

 



 12 

 

 

(t)        Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u)      Registration Rights. No Person has any right to cause the Company or
any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary, except for the Purchasers and as
set forth in the SEC Reports.

 

(v)      Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Sections 12(g), 13 and 15(d) of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed by the Company
thereunder with the SEC during the twelve months preceding the date of this
Agreement. The Company has no reason to believe that it will not in the year
following the Closing continue to be in compliance with all listing and
reporting requirements applicable to the Company as of the Closing Date and
thereafter. As of the date of this Agreement and the Closing Date, the Company
is not a “shell company” nor a former “shell company” (as defined in Rule 405 of
the Securities Act) and has never been a “shell company”.

 

(w)    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 

(x)      Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, when taken together as a whole, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(y)      No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the Company’s knowledge, any of its Affiliates, nor any Person acting on
its or, to the Company’s knowledge, their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause the Offering of the Securities to
be integrated with prior offerings by the Company for purposes of: (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.

 

 

 



 13 

 

 

(z)      Solvency. Based on the consolidated financial condition of the Company
and Subsidiaries as of the Closing Date, and the Company’s good faith estimate
of the fair market value of its assets, after giving effect to the receipt by
the Company of the proceeds from the sale of the Securities hereunder: (i) the
fair saleable value of the Company’s assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(z) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $500,000 in the aggregate (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $500,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(aa)   Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all required
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no reasonable basis for any such claim.

 

(bb)  Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

(cc)   Accountants and Lawyers. The Company’s accounting firm is set forth in
the SEC Reports. To the knowledge and belief of the Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) shall express its opinion with respect to the financial statements to
be included in the Company’s Annual Report for the fiscal year ending December
31, 2018. There are no disagreements of any kind presently existing between the
Company and the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company’s ability to perform any
of its obligations under any of the Transaction Documents.

 

 

 



 14 

 

 

(dd)  Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ee)   Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ff)     Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(gg)  Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).

 

(hh)  Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(ii)     No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other Accredited
Investors.

 

(jj)  Indebtedness and Seniority. As of the date hereof, all Indebtedness of the
Company and the principal terms thereof are set forth in the SEC Reports. Except
as set forth on Schedule 3.1(ll) or disclosed in the SEC Reports, as of the
Closing Date, no Indebtedness or other equity of the Company is or will be pari
passu or senior to the Notes in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 

(kk)        Listing and Maintenance Requirements. The Common Stock is listed on
the Nasdaq Capital Market under the symbol “GNUS.” Except as disclosed in the
SEC Reports, the Company has not, in the twelve (12) months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.

 

 

 



 15 

 

 

(ll)  No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

 

(mm)      Other Covered Persons. Except as set forth on Schedule 3.1(s) or to
attorneys for legal services, the Company is not aware of any person that has
been or will be paid (directly or indirectly) remuneration in connection with
the sale of any Regulation D Securities pursuant to this Agreement.

 

(nn)           Survival. The foregoing representations and warranties shall
survive the Closing.

 

3.2              Representations and Warranties of the Purchasers. Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows
(unless as of a specific date therein):

 

(a)               Organization; Authority. Such Purchaser is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by Applicable Law.

 

(b)               Understandings or Arrangements. Such Purchaser understands
that the Securities are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
the Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to any registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

 

 



 16 

 

 

(c)               Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Notes it will be either: (i) an
accredited investor (“Accredited Investor”) as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. Such Purchaser has the authority and is duly and legally
qualified to purchase and own the Securities. Such Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. Such Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit D (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Purchaser is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Purchaser has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Purchaser to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).

 

(d)               Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)               Information on Company. Such Purchaser has been furnished with
or has had access to the SEC Reports. Purchasers are not deemed to have any
knowledge of any information not included in the SEC Reports unless such
information is delivered in the manner described in the next sentence.  In
addition, such Purchaser may have received in writing from the Company such
other information concerning its operations, financial condition and other
matters as such Purchaser has requested, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Purchaser deems material in
deciding on the advisability of investing in the Securities.  Such Purchaser was
afforded (i) the opportunity to ask such questions as such Purchaser deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.

 

(f)                Compliance with Securities Act; Reliance on Exemptions. Such
Purchaser understands and agrees that the Securities have not been registered
under the Securities Act or any applicable state securities laws, by reason of
their issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. Such Purchaser
understands and agrees that the Securities are being offered and sold to such
Purchaser in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and regulations and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

(g)               Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.

 

(h)               No Governmental Review. Such Purchaser understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the Offering.

 

 

 



 17 

 

 

(i)                 No Conflicts. The execution, delivery and performance of
this Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 

(j)       Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a written term sheet from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereby and ending immediately prior to
the execution hereof.

 

(k)       Non-Affiliate Status. The Purchaser represents and warrants that: (i)
it is not an “affiliate” of the Company as such term is defined in Rule 405
promulgated under the Securities Act or Rule 12b-2 promulgated under the
Exchange Act; (ii) during the last six months the Purchaser has not engaged in
any transactions in violation of Section 16 of the Exchange Act; and (iii) the
consummation of the transactions contemplated hereby will not result in any
violation of Section 16 of the Exchange Act by the Purchaser.

 

(l)       Survival. The foregoing representations and warranties shall survive
the Closing.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1                          (a)       Transfer Restrictions. The Securities may
only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Securities other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of such transfer, any such transferee shall agree in writing
to be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the other Transaction Documents.

 

 

 



 18 

 

 

(b)       Legend. The Purchasers agree to the imprinting, so long as is required
by this Section 4.1, of a legend on any of the Securities in substantially the
following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

(c)       Legend Removal. Certificates evidencing the Underlying Shares shall
not contain any legend (“Unlegended Shares”) (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Underlying Shares pursuant to Rule 144, (iii) if such Underlying Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Underlying Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder. If
all or any Notes are converted or any portion of a Warrant is exercised at a
time when there is an effective registration statement to cover the resale of
the Underlying Shares, or if such Underlying Shares may be sold under Rule 144
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than two (2)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such second (2nd) Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4. Certificates for Underlying Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.

 

(d)       DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(e)       Buy-In. In addition to any other rights available to Purchaser, if the
Company fails to deliver to a Purchaser Unlegended Shares as required pursuant
to this Agreement and after the Legend Removal Date the Purchaser, or a broker
on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares.
For example, if a Purchaser purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of Underlying Shares delivered to the Company for reissuance as Unlegended
Shares, the Company shall be required to pay the Purchaser $1,000. The Purchaser
shall provide the Company written notice indicating the amounts payable to the
Purchaser in respect of the Buy-In.

 

 

 



 19 

 

 

(f)       Plan of Distribution. Each Purchaser, severally and not jointly with
the other Purchasers, agrees with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.2       Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3               Furnishing of Information; Public Information.

 

(a)      Until the earliest of the time that (i) no Purchaser owns Securities or
(ii) the Warrants have expired, the Company covenants to file all periodic
reports with the Commission pursuant to the Exchange Act and maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act after such time as the Company initially becomes subject to such
requirements and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act and timely file all
reports that would be required to be filed by an issuer subject to Section 12(b)
or 12(g) of the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.

 

(b)      At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company (i) shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) or (ii) has ever
been an issuer described in Rule 144 (i)(1)(i) or becomes an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
one percent (1.0%) of the aggregate Subscription Amount of such Purchaser’s
Securities on the day of a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Purchasers to transfer the Underlying Shares pursuant to Rule 144.  The payments
to which a Purchaser shall be entitled pursuant to this Section 4.3(b) are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.0%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

4.4       Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction or to effectuate such other transaction unless
shareholder approval is obtained before the earlier of the closing of such
subsequent transaction or effectuation of such other transaction.

 

4.5       Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Notes set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants or convert the Notes. No additional legal
opinion, other information or instructions shall be required of the Purchasers
to exercise their Warrants or convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

 

 



 20 

 

 

4.6       Securities Laws Disclosure; Publicity. The Company shall on or before
the third Trading Day following the Closing Date, file a Current Report on Form
8-K including the Transaction Documents as exhibits thereto with the Commission
(“Form 8-K”). The Company and each Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market unless the
name of such Purchaser is already included in the body of the Transaction
Documents, without the prior written consent of such Purchaser, except: (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and any registration statement
contemplated by the Registration Rights Agreement, and (b) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).

 

4.7       Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.8       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company

 

4.9       Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Purchaser Parties. The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of its material
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.9 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

 

 



 21 

 

 

4.10       Reservation and Listing of Securities.

 

(a)            As of the date hereof, the Company, ignoring any conversion or
exercise, has reserved for each Purchaser and the Company shall continue to
reserve and keep available at all times, the number of shares of Common Stock
for issuance of the Underlying Shares. If, on any date, the number of authorized
but unissued (and otherwise unreserved) shares of Common Stock is less than the
number of shares of Common Stock for issuance of the Underlying Shares on such
date (an “Authorized Share Failure”), then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s articles of incorporation
to increase the number of authorized but unissued shares of Common Stock to at
least the number of shares of Common Stock for issuance of the Underlying Shares
plus such other amount as may be required for the Company’s other purposes, and
reserve the number of shares of Common Stock for issuance of the Underlying
Shares on behalf of the Purchasers, as soon as possible and in any event not
later than the 60th day after such date. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its
commercially reasonable efforts to solicit its stockholders' approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding Common Stock to approve the increase in the number of
authorized shares of Common Stock without soliciting its stockholders, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C.

 

(b)            The Company shall prior to the Closing: (i) in the time and
manner required by the principal Trading Market, prepare and file with such
Trading Market an additional shares listing application covering a number of
shares of Common Stock at least equal to the number of shares of Common Stock
for issuance of the Underlying Shares on the date of such application, (ii) take
all steps necessary to cause such shares of Common Stock to be approved for
listing or quotation on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchasers evidence of such listing or quotation and (iv)
maintain the listing or quotation of such Common Stock on any date at least
equal to the number of shares of Common Stock for issuance of the Underlying
Shares on such date on such Trading Market or another Trading Market. The
Company will take all action necessary to continue the listing or quotation and
trading of its Common Stock on a Trading Market until the later of (i) at least
five (5) years after the Closing Date, and (ii) for so long as the Notes or
Warrants are outstanding and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.

 

4.11       Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at a Closing under Applicable Law, including “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

4.12       Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.13       Capital Changes. In no event will the Company reduce the par value of
the Common Stock to an amount less than the lesser of (i) the Conversion Price,
or (ii) Warrant Exercise Price, then in effect.

 

 

 



 22 

 

 

4.14       Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly, covenants and agrees, so long as such Purchaser holds any
Notes, that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it will execute any Short Sales of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Company’s Common Stock) during the period commencing with the execution of
this Agreement and ending on the earlier Maturity Date (as defined in the Notes)
of the Notes or the full repayment or conversion of the Notes of such Purchaser;
provided that this provision shall not prohibit any sales made where a
corresponding Conversion Notice or Notice of Exercise, as applicable, is
tendered to the Company and the shares received upon such conversion or exercise
are used to close out such sale (a “Prohibited Short Sale”). Notwithstanding the
foregoing, solely with respect to any Purchaser that has acquired securities
from the Company pursuant to a prior securities purchase agreement
(collectively, the “Prior Securities”), such Purchaser shall not be deemed to
have consummated any Prohibited Short Sales at any given time of determination
to the extent that such Purchaser does not maintain a Net Short Position (as
defined below). For purposes hereof, a "Net Short Position" by a person means a
position whereby such person has executed one or more sales of Common Stock that
is marked as a short sale (but not including any sale marked “short exempt” or
any Short Sale made in reliance on Rule 203(b)(2)(ii) of Regulation SHO of the
Exchange Act) and that is executed at a time when such person has no equivalent
offsetting “long” position in the Common Stock (or is deemed to have a “long”
position hereunder or otherwise in accordance with Regulation SHO of the
Exchange Act). For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock (A) that is owned
by such Purchaser, (B) all shares of Common Stock that would be deemed held
“long” by such Purchaser pursuant to Rule 200 of Regulation SHO of the Exchange
Act, and (C) all Prior Securities then owned by such Purchaser (and, to the
extent any such Prior Security is not Common Stock, any Common Stock that would
be issuable upon conversion or exercise in full of such Prior Security, in each
case, assuming that such Prior Securities were then fully convertible or
exercisable, notwithstanding any provisions to the contrary, and giving effect
to any conversion or exercise price adjustments that would take effect given
only the passage of time) shall be deemed to be held long by such Purchaser.

 

4.15       Maintenance of Property/Insurance. The Company shall, and shall cause
each Subsidiary to, keep all of its property, which is necessary or useful to
the conduct of its business, in good working order and condition, ordinary wear
and tear excepted and insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
for the businesses of the Company and Subsidiary. From and after the Closing
Date and for so long as any Securities are held by a Purchaser, the Company will
maintain directors and officers insurance coverage at least equal to the
aggregate Subscription Amount.

 

4.16       Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign entity in each jurisdiction in which such qualification is necessary in
view of its business or operations and where the failure to qualify or remain
qualified might reasonably have a Material Adverse Effect upon the financial
condition, business or operations of the Company taken as a whole.

 

4.17       DTC Program. At all times that Notes or Warrants are outstanding, the
Company shall employ as the transfer agent for its Common Stock and Underlying
Shares a participant in the Depository Trust Company Automated Securities
Transfer Program and cause the Common Stock and Underlying Shares to be
transferable pursuant to such program.

 

4.18       Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

 

 



 23 

 

 

4.19       Indebtedness. For so long as any Note is outstanding, the Company on
a consolidated basis with the Subsidiaries will not incur nor be liable for any
Indebtedness other than Permitted Indebtedness, without the consent of the
Majority in Interest.

 

4.20       Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person not otherwise disclosed herein or in the SEC Reports.

 

4.21        Duration of Undertakings. Unless otherwise stated in this Article
IV, all of the Company’s undertakings, obligations and responsibilities set
forth in Article IV of this Agreement shall remain in effect for so long as any
Securities remain outstanding.

 

4.22       Subsequent Equity Sales.

 

(a)                From the date hereof until the Notes are no longer
outstanding, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents for an effective per share purchase
price of Common Stock of less than $2.50, subject to adjustment for reverse and
forward stock splits and the like.

 

(b)                From the date hereof until such time as no Purchaser holds
any of the Warrants, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive, additional shares of Common Stock either
(A) at a conversion price, exercise price or exchange rate or other price that
is based upon, and/or varies with, the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price. Any Purchaser shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

 

(c)                Notwithstanding the foregoing, this Section 4.22 shall not
apply in respect of an Exempt Issuance, except that no Variable Rate Transaction
shall be an Exempt Issuance.

 

4.23           Conversion Cap. The Company and Purchasers agree, that pursuant
to the terms of the Notes, the Company shall not issue any shares of Common
Stock upon conversion of the Notes or otherwise pursuant to the terms of the
Notes if the issuance of such shares of Common Stock would exceed the aggregate
number of shares of Common Stock which the Company may issue upon conversion of
the Notes without breaching the Company’s obligations, if any, under the rules
or regulations of the Trading Market (the number of shares which may be issued
without violating such rules and regulations, including rules related to the
aggregate of offerings under Nasdaq Listing Rule 5635(d), as applicable, the
“Conversion Cap”). As of the Closing Date, the Conversion Cap is 1,826,197[1]
shares of Common Stock.

 

ARTICLE V.

MISCELLANEOUS

 

5.1       Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before the
Termination Date; provided, however, that such termination will not affect the
right of any party to sue for any breach by any other party (or parties).

 

___________________

[1] Based upon 9,130,986 shares outstanding as of August 14, 2018.

 

 

 



 24 

 

 

5.2       Fees and Expenses. Except as expressly set forth in the Transaction
Documents and on Schedule 3.1(s), each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall
reimburse Purchasers for all expenses incurred in connection with UCC, lien,
judgment, tax and similar searches conducted in connection with the Offering.
The Company shall pay all Transfer Agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
the Company and any conversion or exercise notice delivered by a Purchaser),
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to the Purchasers.

 

5.3       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, and including the Disclosure Schedules, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, oral
or written, with respect to such matters, which the parties acknowledge have
been merged into such documents, exhibits and schedules.

 

5.4       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or telegram, or (v) transmitted
via electronic mail, in each case addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received), (b) on the second business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur or (c) on the
date sent by e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient on a Business Day, and on the
next Business Day if sent after normal business hours of the recipient on a
non-Business Day. The addresses for such communications shall be: (i) if to the
Company, to: Genius Brands International, Inc., 131 S. Rodeo Drive, Suite 250,
Beverly Hills CA 90212, Attn: Michael Jaffa, General Counsel, email:
mjaffa@gnusbrands.com, with a copy by email only to: Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., Chrysler Center, 666 3rd Avenue, New York, NY 10017,
Attn: Kenneth R. Koch, Esq., email: krkoch@mintz.com, and (ii) if to the
Purchasers, to: the addresses and email addresses indicated on the signature
pages hereto.

 

5.5       Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the component of the affected Securities then
outstanding which must include 32 Advisors LLC for so long as 32 Advisors LLC
holds a Note with outstanding principal and accrued interest of not less than
$750,000 (the “Majority in Interest”), or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. Whenever the
term “consent of the Purchasers” or a similar term is employed herein, it shall
mean the consent of a Majority in Interest. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

5.6       Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following a Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

 

 



 25 

 

 

5.8       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.

 

5.9       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.9, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

5.11       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13       Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note or exercise
of a Warrant, the applicable Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded conversion or exercise notice
concurrently with the return to such Purchaser of the aggregate Exercise Price
paid to the Company for such shares and the restoration of such Purchaser’s
right to acquire such shares pursuant to such Purchaser’s Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right).

 

 

 



 26 

 

 

5.14       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16       Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17       Usury. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
Applicable Law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by Applicable Law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

5.18       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through its
own counsel. The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers. It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.

 

 

 



 27 

 

 

5.19       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day or Trading Day, as the case may be, then such
action may be taken or such right may be exercised on the next succeeding
Business Day or Trading Day, as the case may be.

 

5.20       Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.21       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23       Equitable Adjustment. Trading volume amounts, price/volume amounts,
the amount of Warrants, the amount of shares of Common Stock identified in this
Agreement, Conversion Price, Exercise Price, Underlying Shares and similar
figures in the Transaction Documents shall be equitably adjusted (but without
duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement, Note and Warrants.

 

(Signature Pages Follow)

 

 

 



 28 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

GENIUS BRANDS INTERNATIONAL, INC.  Address for Notice:
        Genius Brands International
131 S. Rodeo Drive, Suite 250
Beverly Hills CA 90212
Email: mjaffa@gnusbrands.com

By: /s/ Andy Heyward                  

Name: Andy Heyward



Title: CEO

        

With a copy to (which shall not constitute notice):

 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Chrysler Center
666 3rd Avenue
New York, NY 10017
Attn: Kenneth R. Koch, Esq.
Email: krkoch@mintz.com

   

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

[SIGNATURE PAGE FOR PURCHASERS FOLLOWS]

 

 

 



 29 

 

 

[PURCHASER SIGNATURE PAGE TO GENIUS BRANDS INTERNATIONAL, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

 

Name of Authorized Signatory:
____________________________________________________

 

 

Title of Authorized Signatory:
_____________________________________________________

 

 

Email Address of Authorized Signatory:
_____________________________________________

 

 

State of Residence of Purchaser:
_________________________________________________

 

 

Address for Notice to Purchaser:

 

 

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

 

Subscription Amount: US$________________

 

 

Note principal amount: ___________________

 

 

Warrants: ___________________

 

 

EIN Number, if applicable, will be provided under separate cover

 

 

Date: ___________________________

 

 

[SIGNATURE PAGES CONTINUE]

 

 

 



 30 

 

 

EXHIBITS AND SCHEDULES

 



Exhibit A Form of Note Exhibit B Form of Warrant Exhibit C Form of Investor
Questionnaire Exhibit D Registration Rights Agreement         Schedule 3.1(g)  
Schedule 3.1(h)   Schedule 3.1(i)   Schedule 3.1(j)   Schedule 3.1(s)   Schedule
3.1(z)   Schedule 3.1(ll)  

 

 

 

 

 

 

 

 

 

 



 31 

 



 

EXHIBIT D

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

IN CONNECTION WITH INVESTMENT IN SECURED CONVERTIBLE NOTE

GENIUS BRANDS INTERNATIONAL, INC.,

A NEVADA CORPORATION

PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED AUGUST [●], 2018

 



TO: Genius Brands International     131 S. Rodeo Drive, Suite 250     Beverly
Hills CA 90212     Email: mjaffa@gnusbrands.com  

 







INSTRUCTIONS

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.

 

Your answers will be kept strictly confidential at all times. However, Genius
Brands International, Inc. (the “Company”) may present this Questionnaire to
such parties as it deems appropriate in order to assure itself that the offer
and sale of securities of the Company will not result in a violation of the
registration provisions of the Securities Act of 1933, as amended, or a
violation of the securities laws of any state.

 

1.       Please provide the following information:

 

 

Name:_________________________________________________________________________

 

 

Name of additional
purchaser:_______________________________________________________
(Please complete information in Question 5)

 

Date of birth, or if other than an individual, year of organization or
incorporation:

 

_______________________________________________________________________________

 

_______________________________________________________________________________

 

2.       Residence address, or if other than an individual, principal office
address:

 

______________________________________________________________________________

 



______________________________________________________________________________

 

______________________________________________________________________________

 

 

 



 32 

 

 

Telephone number:_______________________________________________________________

 

 

Social Security
Number:___________________________________________________________

 

 

Taxpayer Identification
Number:_____________________________________________________

 

 

3. Business
address:______________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

 

Business telephone
number:_________________________________________________________

 

 

4. Send mail to: Residence ______ Business _______

 

 

5.       With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:

 

 

Residence
address:________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

 

Telephone number:_______________________________________________________________

 

 

Social Security
Number:___________________________________________________________

 

 

Taxpayer Identification
Number:_____________________________________________________

 

 

Business
address:_________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

 

 



 33 

 

 

Business telephone
number:_________________________________________________________

 

 

Send Mail to: Residence _______ Business _______

 

 

6.       Please describe your present or most recent business or occupation and
indicate such information as the nature of your employment, how long you have
been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

7.       Please state whether you (i) are associated with or affiliated with a
member of the Financial Industry Regulatory Association, Inc. (“FINRA”), (ii)
are an owner of stock or other securities of FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:

 

_______ _______   Yes No  

 

(a)                If you answered yes to any of (i) – (iii) above, please
indicate the applicable answer and briefly describe the facts below:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

8A. Applicable to Individuals ONLY. Please answer the following questions
concerning your financial condition as an Accredited Investor (within the
meaning of Rule 501 of Regulation D). If the purchaser is more than one
individual, each individual must initial an answer where the question indicates
a “yes” or “no” response and must answer any other question fully, indicating to
which individual such answer applies. If the purchaser is purchasing jointly
with his or her spouse, one answer may be indicated for the couple as a whole:

 

8.1       Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?

 

_______ _______   Yes No  





 

8.2       Did you have an individual income** in excess of $200,000 or joint
income together with your spouse in excess of $300,000 in each of the two most
recent years and do you reasonably expect to reach the same income level in the
current year?

 



_______ _______   Yes No  

 

 

 



 34 

 

 

8.3       Are you an executive officer of the Company?

 



_______ _______   Yes No  

 

* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.

 

** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

8.B       Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:

 

The purchaser is an Accredited Investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

 

___(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

 

___(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

___(iii) an insurance company as defined in Section 2(13) of the Act;

 

___(iv) an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Act;

 

___(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

___(vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, where such plan has total assets
in excess of $5,000,000;

 

___(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self-directed plan the
investment decisions of which are made solely by persons that are Accredited
Investors;

 

___(viii) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;

 



  ___ (ix) an organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 





___(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

 

___(xi) an entity in which all of the equity investors are persons or entities
described above (“Accredited Investors”). ALL EQUITY OWNERS MUST COMPLETE
“EXHIBIT A” ATTACHED HERETO.

 

 

 



 35 

 

 

9.A       Do you have sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?

 



_______ _______   Yes No  

 

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”

 

9.B       If the answer to Question 9A was “NO,” do you have a financial or
investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?

 



_______ _______   Yes No  

 

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).

 

______________________________________________________________________________

 

______________________________________________________________________________

 

10.       You have the right, will be afforded an opportunity, and are
encouraged to investigate the Company and review relevant factors and documents
pertaining to the officers of the Company, and the Company and its business and
to ask questions of a qualified representative of the Company regarding this
investment and the properties, operations, and methods of doing business of the
Company.

 

Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?

 



_______ _______   Yes No  

 

If so, briefly
describe:_____________________________________________________________

 

______________________________________________________________________________

 

If so, have you completed your investigation and/or received satisfactory
answers to your questions?

 



_______ _______   Yes No  

 

11.       Do you understand the nature of an investment in the Company and the
risks associated with such an investment?

 



_______ _______   Yes No  

 

 

 



 36 

 

 

12.       Do you understand that there is no guarantee of any financial return
on this investment and that you will be exposed to the risk of losing your
entire investment?

 



_______ _______   Yes No  

 

13.       Do you understand that this investment is not liquid?

 



_______ _______   Yes No  

 



14.       Do you have adequate means of providing for your current needs and
personal contingencies in view of the fact that this is not a liquid investment?

 



_______ _______   Yes No  

 

15.       Are you aware of the Company’s business affairs and financial
condition, and have you acquired all such information about the Company as you
deem necessary and appropriate to enable you to reach an informed and
knowledgeable decision to acquire the Interests?

 



_______ _______   Yes No  

 

16.       Do you have a “pre-existing relationship” with the Company or any of
the officers of the Company?

 



_______ _______   Yes No  

 

(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)

 

If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

17.       Exceptions to the representations and warranties made in Section 3.2
of the Securities Purchase Agreement (if no exceptions, write “none” – if left
blank, the response will be deemed to be “none”):
___________________________________________________

 

_____________________________________________________________________________

 

 

 

 



 37 

 

 

Dated: __________________, 2018

 

 

If purchaser is one or more individuals (all individuals must sign):

 

______________________________________________________________________________
(Type or print name of prospective purchaser)

 

______________________________________________________________________________
Signature of prospective purchaser

 

______________________________________________________________________________
Social Security Number

 

______________________________________________________________________________
(Type or print name of additional purchaser)

 

______________________________________________________________________________
Signature of spouse, joint tenant, tenant in common or other signature, if
required

 

______________________________________________________________________________
Social Security Number

 

 

 

 



 38 

 

 

Annex A

 

Definition of Accredited Investor

 

The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are Accredited Investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:

 

1.       A natural person whose net worth, or joint net worth with spouse, at
the time of purchase exceeds $1 million (excluding home); or

 

2.       A natural person whose individual gross income exceeded $200,000 or
whose joint income with that person’s spouse exceeded $300,000 in each of the
last two years, and who reasonably expects to exceed such income level in the
current year; or

 

3.       A trust with total assets in excess of $5 million, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person described in Regulation D; or

 

4.       A director or executive officer of the Company; or

 

5.       The investor is an entity, all of the owners of which are Accredited
Investors; or

 

6.       (a) bank as defined in Section 3(a)(2) of the Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act, (b) any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance Company as defined in Section
2(13) of the Act, (d) an investment Company registered under the Investment
Company Act of 1940 or a business development Company as defined in Section
2(a)(48) of such Act, (e) a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958, (f) an employee benefit plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, if such plan has total
assets in excess of $5 million, (g) an employee benefit plan within the meaning
of Title I of the Employee Retirement Income Securities Act of 1974, and the
employee benefit plan has assets in excess of $5 million, or the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
that is either a bank, savings and loan institution, insurance Company, or
registered investment advisor, or, if a self-directed plan, with an investment
decisions made solely by persons that are Accredited Investors, (h) a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, or (i) an organization described in Section 501(c)(3) of
the Internal Revenue code, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with assets in excess of $5 million.

 

 

 

 



 39 

 

 

EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE

 

ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.

 

I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a [TYPE OF ENTITY] formed pursuant to the
laws of the State of . I also certify that EACH SUCH OWNER HAS INITIALED THE
SPACE OPPOSITE HIS OR HER NAME and that each such owner understands that by
initialing that space he or she is representing that he or she is an accredited
individual investor satisfying the test for accredited individual investors
indicated under “Type of Accredited Investor.”

 

 

__________________________________________

signature of authorized corporate officer, general partner or trustee

 

Name of Equity Owner                                           Type of
Accredited Investor[2]

 

1.____________________________________________________________________________       

 

2.____________________________________________________________________________       

 

3.____________________________________________________________________________       

 

4.____________________________________________________________________________       

 

5.____________________________________________________________________________       

 

6.____________________________________________________________________________       

 

7.____________________________________________________________________________       

 

8.____________________________________________________________________________       

 

9.____________________________________________________________________________       

 

10.___________________________________________________________________________       

 

 

 

 

______________________

[2]       Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.

 

 

 



 40 

 

